Citation Nr: 0805860	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-40 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for chronic cervical 
strain with degenerative disc disease, currently 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1983 to August 
1983, from November 1990 to June 1991 and from August 8, 1992 
to August 22, 1992.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 RO decision.  

In January 2008, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

After reviewing the veteran's testimony and the neurologic 
examination in the February 2007 VA Compensation and Pension 
Examination, it appears a claim for decreased grip strength 
secondary to the service-connected cervical spine disability 
has been raised.  This issue has not been developed by the RO 
and is referred for appropriate action.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran's cervical spine disability is manifested by 
subjective complaints of pain, weakness and muscle spasms; 
objective medical evidence of decreased grip strength and 
limitation of motion; and no incoordination, excess 
fatigability or incapacitating episodes.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for chronic cervical strain with degenerative disc disease 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.


In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, DD Form 214, private medical records, and VA 
medical records.  The veteran was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in May 2004, February 2007 and June 
2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran asserts that he is entitled to an initial 
disability rating in excess of 20 percent for a cervical 
spine disability with degenerative disc disease.  The veteran 
asserts that he experiences severe daily pain with weakness, 
muscle spasms and loss of grip strength in his upper 
extremities bilaterally.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case," and one 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2007).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2007).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  Id.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45.  In determining the 
degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The veteran is currently assigned a 20 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  The 
veteran filed his claim for an increased evaluation in March 
2004.  Effective September 26, 2003, VA revised the criteria 
for evaluating all disabilities of the spine, including 
intervertebral disc syndrome.  The General Rating Formula for 
Diseases and Injuries of the Spine provides a unified 
schedule for orthopedic symptomatology, including limitation 
of motion, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  To receive 
a 30 percent rating, there must be forward flexion of the 
cervical spine 15 degrees or less; or favorable ankylosis of 
the entire cervical spine.  To receive a 40 percent rating 
there must be unfavorable ankylosis of the entire cervical 
spine and for a 100 percent rating, there must be unfavorable 
ankylosis of the entire spine.  See 38 U.S.C.A. 4.71a, The 
General Rating Formula for Diseases and Injuries of the 
Spine.  

The Board has reviewed all the medical evidence of record 
associated with the claims file and concludes that it does 
not show unfavorable or favorable ankylosis of the cervical 
spine.  As such, the veteran is not entitled to an increased 
(30, 40, or 100 percent) evaluation under this code for 
ankylosis.  

Regarding limitation of motion, the Board has reviewed the 
medical treatment records and the VA Compensation and Pension 
Examinations.  The May 2004 examination shows forward flexion 
of 35 degrees.  The February 2007 examination shows forward 
flexion of 40 degrees and the June 2007 examination shows 
forward flexion of 45 degree.  As the forward flexion of the 
veteran's cervical spine is not 15 degrees or less, a higher 
rating is not warranted.  

The veteran was also diagnosed with degenerative disc 
disease.  Effective September 26, 2003, the rating criteria 
applicable to diseases and injuries of the spine under 38 
C.F.R. § 4.71a were amended by VA.  According to the revised 
criteria, intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  According to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, a 40 percent 
rating requires evidence of incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; a 60 percent rating requires 
evidence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 

The Board has reviewed all the medical evidence of record 
associated with the claims file, including all the treatment 
records and the VA Compensation and Pension Examinations.  
The Board concludes that the veteran is not entitled to an 
increased rating under this code because the evidence does 
not show that bed rest was prescribed by a physician for at 
least 4 weeks in the past year.  The May 2004 VA examination 
specifically indicated that the veteran did not have any 
incapacitating episodes.  Therefore, the Board finds that the 
veteran is not entitled to an increased evaluation under this 
code.  

The Board has considered the veteran's complaints of muscle 
spasm and pain.  The veteran testified that his neck would 
lock and he would not be able to turn his head or reach for 
items.  The VA examiners stated that there was no 
incoordination, loss of reflexes or excess fatigability with 
repetition of movement during the physical examinations.  The 
Board finds that there is no objective evidence to show that 
pain on use or during flare-ups resulted in additional 
functional limitation to the extent that under the limitation 
of motion codes the veteran's back disability would be more 
than 20 percent disabling.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Board has considered the applicability of the benefit of 
the doubt rule.  However, a preponderance of the evidence is 
against assignment of a rating higher than 20 percent.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 20 percent 
schedular evaluation.  The objective medical evidence does 
not reflect that the disability at issue caused marked 
interference with employment.  The veteran indicated that he 
was able to work.  The Board has considered the testimony 
that he experiences periodic spasms, however the medical 
evidence does not show frequent periods of hospitalization, 
such that application of the regular schedular standards is 
rendered impracticable.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted.


ORDER

An initial evaluation higher than 20 percent for chronic 
cervical strain with degenerative disc disease is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


